438 F.2d 531
UNITED STATES of America, Plaintiff-Appellee,v.Norman Heinz MELENDY, Appellant.
No. 26005.
United States Court of Appeals, Ninth Circuit.
March 5, 1971.

Appeal from the United States District Court for the Central District of California; Manuel L. Real, Judge.
Donald B. Marks, Los Angeles, Cal., for appellant.
Robert L. Meyer, U. S. Atty., David R. Nissen, Chief, Crim. Div., Tom G. Kontos, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS and TRASK, Circuit Judges, and FREY, District Judge.
PER CURIAM:


1
The judgment of conviction for a threat on the life of the President of the United States is affirmed. 18 U.S.C. § 871.


2
The defendant, incarcerated at Lompoc, California, did not have much capacity to carry out his threat, but the threat is the crime.


3
The defense was that defendant did not have the requisite intent for the crime. That was a question of fact which he lost.